Citation Nr: 1710894	
Decision Date: 04/05/17    Archive Date: 04/19/17

DOCKET NO.  09-18 873A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to service connection for residuals of facial trauma (claimed as a broken nose) to include narcolepsy and headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T. S. Willie, Counsel 


INTRODUCTION

The Veteran served on active duty in the U.S. Marine Corps from June 1980 to July 1984 and from March 1985 to July 1987.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

This case was remanded by the Board for further development in July 2012.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action, on his part, is required.


REMAND

The Veteran appeals the denial of service connection for residuals of facial trauma (claimed as a broken nose) to include narcolepsy and headaches.  He reports that during service in October 1980 while performing a routine pre-nuclear tactical proficiency inspection, another soldier struck him in the face along the bridge of his nose with the butt of a M-16a1.  After completion of the mission, he was taken to the hospital where X-rays were performed and stitches were placed.  About three months later, he claims he started to fall asleep without warning and he began to experience headaches behind the eyes.  He also expressed that he lost the sense of smell.  According to the Veteran, these problems did not occur before October 1980.  

This issue was remanded by the Board in July 2012 for further development.  In the July 2012 remand, it was noted that the claims file contains evidence that the Veteran served a second period of active duty service from March 26, 1985 to July 24, 1987, but no service records for this period are contained in the claims file. Although the claims file reflects the character of service was other than honorable, it was determined that examination and treatment records from this term may be relevant to his claim for service connection.

The August 2016 Supplemental Statement of the Case indicates that the record contains the Veteran's service treatment records from June 1980 to July 1987.  A review of the record, however, reveals that additional service treatment records have not been associated with the file since the July 2012 remand.  At most, a request for the Veteran's personnel file is shown in the record and only copies of his DD214s have been obtained.  

Furthermore, the Board notes that the RO sent the Veteran correspondence in December 2015 requesting that he submit authorizations for the release of private treatment records to include from Dr. Paul Hart, the Medical Center of Central Massachusetts and Dr. Thakore.  The Veteran sent in an authorization form in January 2016 to obtain records from Dr. Hart and the VAMC.  Although the Veteran noted that Dr. Hart is retired, there is no showing in the record that the RO attempted to obtain any treatment records from Dr. Hart.  In March 2016, the RO requested the Veteran again submit authorizations for the release of the private treatment records.  There is no showing in the record that the Veteran responded to the request.  On remand, however, the Veteran should be given another opportunity resubmit the authorizations for the release of the private treatment records.  

A Board remand confers upon the appellant the right to compliance with that order. Stegall v. West, 11 Vet. App. 268, 271 (1998).  As the remand directives of July 2012 were not completely followed, the RO is again requested to comply with the Board's remand directives as stated below.  

Accordingly, the case is REMANDED for the following action:

1. Contact the appropriate service department and attempt to obtain all service personnel and treatment records for the Veteran's service from March 26, 1985 to July 24, 1987.  All attempts to procure such records must be documented in the file.  If no records are available, a negative response must be included in the record.  

2. Assist the Veteran in obtaining any relevant private treatment records not currently on file, including: 

      a. Dr. Paul Hart after February 18, 2003; 
     b. The Medical Center of Central Massachusetts after May 14, 1996; and 
 c. Dr. Thakore.

3. Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the remanded issue.  If any benefit sought on appeal remains denied, the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




_________________________________________________
T. MAINELLI
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

